DETAILED ACTION

This action is in response to the Application filed on 01/28/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 07/08/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim(s) 1 – 12, 16 – 21, 24 and 27 is/are objected to because of the following informalities:  
Claim 1 recites “first phase”, “second phase” and “third phase” in lines 5, 8 and 11 respectively. It appears that it should be “the first phase”, “the second phase” and “the third phase”.
Claim 1 recites “the combined first, second, and third output signals” in line 14. Said limitation lacks antecedent basis.
Claims 2 – 12, 16 – 21, 24 and 27 recite “A power module according to claim”. It appears that it should be “The power module according to claim”.
Claim 10 recites “the core” in line 3. Said limitation lacks antecedent basis.
Claim 16 recites “the modulation” in line 4. Said limitation lacks antecedent basis.
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2017/0047744; (hereinafter Kim) in view of US Pub. No. 2021/0399624; (hereinafter Brown).

Regarding claim 1, Kim [e.g. Fig. 6A] discloses a power module comprising: 
an input configured to receive alternating current (AC) from a three-phase AC power source [e.g. 610]; a first sub-module [e.g. 654a] configured to receive a first phase of an AC signal [e.g. 630a] provided by the AC power source, and to modulate first phase of the AC signal to provide a first output signal [e.g. 656a]; a second sub-module [e.g. 654b] configured to receive a second phase of the AC signal [e.g. 630c] provided by the AC power source, and to modulate second phase of the AC signal to provide a second output signal [e.g. 656b]; a third sub-module [e.g. 654c] configured to receive a third phase of the AC signal provided by the AC power source, and to modulate third phase of the AC signal [e.g. 630e] to provide a third output signal [e.g. 656c]; and an output [e.g. 690] configured to deliver to a load, as a direct current (DC) output [e.g. paragraph 054 recites “DC output wire conductor 690 carries DC output voltage from the three-phase rectifier 650 to a positive DC voltage (+VDC) output terminal 686a”], the combined first, second, and third output signals [e.g. combined at 656], wherein the first, second, and third sub-modules are configured in a differential mode converter [e.g. Fig. 6A].  
battery.
Brown [e.g. Fig. 1] teaches where the load is a battery.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Kim by where the load is a battery as taught by Brown in order of being able to provide power to a vehicle battery, paragraph 023.

Regarding claim 2, Kim [e.g. Fig. 6A] discloses wherein the first, second, and third sub-modules cooperate to perform single stage conversion of the AC signal to the DC signal [e.g. as shown single stage AC-DC rectification].
  
Regarding claim 3, Kim [e.g. Fig. 6A] discloses wherein the first, second, and third sub-modules cooperate to convert the AC signal to the DC signal without the use of a transformer [e.g. as shown].  

Regarding claim 4, Kim [e.g. Fig. 6A] discloses wherein each of the first, second, and third sub-modules comprises a semiconductor switching device [e.g. switching devices at 654a, 654b, 654c] modulating the respective phase of the AC signal.  

Regarding claim 8, Kim [e.g. Fig. 6A] discloses wherein line inductance is integrated into each of the first, second, and third sub- modules [e.g. inductors of 654a-654c].  

Regarding claim 16, Kim [e.g. Fig. 6A] discloses further comprising fault response circuitry configured to coordinate a fault control response of AC-side protection [e.g. 632a-632f, 634a-634f], DC-side protection [e.g. 662, 664], and protection of switching components performing the modulation [e.g. at least AC side protection provides protection to the modules 654a-654c].  

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Brown and further in view of US Pub. No. 2019/0067932; (hereinafter Li).

Regarding claim 5, Kim fails to disclose wherein the semiconductor switching device is a wide- or narrow-bandgap insulated gate device.
Li [e.g. Fig. 3] teaches wherein the semiconductor switching device is a wide- or narrow-bandgap insulated gate device [e.g. Fig. 3; 58 – paragraphs 028 recite “the solid-state semiconductor switches 58 are shown as insulated-gate bipolar transistor (IGBTs) in FIG. 3 …the switches 58 (and diodes 60) can be made with Silicon (Si), Silicon Carbide (SiC), Gallium Nitride (GaN), or any suitable Wide Bandgap (WBG) material”].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Kim by wherein the semiconductor switching device is a wide- or narrow-bandgap insulated gate device as taught by Li in order of being able to handle high voltages, higher operating temperatures and fast switching.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Brown and further in view of US Pub. No. 2017/0133946; (hereinafter Wagoner).
Regarding claim 6, Kim [e.g. Fig. 6A] discloses wherein each of the first, second, and third sub-modules is configured to modulate the respective phase of the AC signal.
Kim fails to disclose using a discontinuous modulation scheme.  
Wagoner teaches he AC signal using a discontinuous modulation scheme [e.g. Abstract recites “generating, via the controller, a control signal responsive to an output current power factor associated with the inverters and producing a discontinuous pulse width modulation reference signal based upon the control signal and a target output power, the discontinuous pulse width modulation reference signal being indicative of shifting a phase angle between current and voltage”].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Kim by using a discontinuous modulation scheme as taught by Wagoner in order of being able to reduce switching and conduction losses.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Brown, Wagoner and further in view of US Pub. No. 2020/0412261; (hereinafter Fujimoto).
Regarding claim 9, Kim fails to disclose wherein the line inductance comprises an air-gapless integrated magnetic array.  
Fujimoto [e.g. Fig. 1] teaches wherein the line inductance [e.g. 34] comprises an air-gapless integrated magnetic array [e.g. paragraph 074 recites “the magnetic core of the coil 34 can be air-gapless, preventing the generation of leakage flux.”].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Kim by wherein the line inductance comprises an air-gapless integrated magnetic array as taught by Fujimoto in order of being able to  prevent generation of leakage flux.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Brown, Wagoner, Fujimoto and further in view of US Pub. No. 2012/0071956; (hereinafter Stevenson).

Regarding claim 11, Kim fails to disclose wherein the integrated magnetic array comprises a plurality of discrete inductors coupled in a manner resulting in elimination of any airgap in the cores of the discrete inductors.  
Stevenson [e.g. Fig. 32] teaches wherein the integrated magnetic array comprises a plurality of discrete inductors coupled in a manner resulting in elimination of any airgap in the cores of the discrete inductors [e.g. paragraph 173 recites “the dielectric coatings 172 would be pressed closely together and touching each other (to minimize or eliminate an air gap).”].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Kim by wherein the line inductance comprises an air-gapless integrated magnetic array as taught by Stevenson in order of being able to  
maximizes the parasitic capacitance, paragraph 173.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Brown and further in view of US Patent No. 5,550,697; (hereinafter Green).

Regarding claim 12, Kim fails to disclose wherein the line inductance comprises one or more inductors having a high- permeability core material.  
Green [e.g. Fig. 1] teaches wherein the line inductance comprises one or more inductors having a high- permeability core material [e.g. col. 4, lines 15 – 21 recites “inductor L3 is wound on a high permeability ferrite core and provides high impedance from the positive and negative input leads with respect to ground”].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Kim by wherein the line inductance comprises one or more inductors having a high- permeability core material as taught by Green in order of being able to provide high impedance so as to avoid short-circuit.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Brown and further in view of US Pub. No. 2020/0244204; (hereinafter Wang).

Regarding claim 20, Kim fails to disclose wherein the AC-side protection comprises, for each phase of the three- 4Application No.: Not yet assigned National Stage of PCT/US20/57743Docket No.: 27611/55818Aphase AC power source, a metal-oxide varistor coupled at a first terminal to the respective line voltage for the phase and at a second terminal to a chassis ground of the AC power source.  
Wang teaches wherein the AC-side protection comprises, for each phase of the three-4Application No.: Not yet assignedNational Stage of PCT/US20/57743Docket No.: 27611/55818Aphase AC power source, a metal-oxide varistor [e.g. 40] coupled at a first terminal [e.g. upper terminal] to the respective line voltage for the phase and at a second terminal [e.g. lower terminal] to a chassis ground of the AC power source [e.g. 38].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Kim by wherein the AC-side protection comprises, for each phase of the three- 4Application No.: Not yet assigned National Stage of PCT/US20/57743Docket No.: 27611/55818Aphase AC power source, a metal-oxide varistor coupled at a first terminal to the respective line voltage for the phase and at a second terminal to a chassis ground of the AC power source as taught by Wang in order of being able to provide electrical protection.

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Brown and further in view of US Pub. No. 2012/0120697; (hereinafter Cuk).

Regarding claim 27, Kim fails to disclose wherein the efficiency of the power module exceeds 95 percent. 
Cuk [e.g. Fig. 2a] teaches wherein the efficiency of the power module exceeds 95 percent [e.g. paragraph 104 recites “In the present invention of Three-Phase Isolated PFC converter… has a demonstrated capability to increase efficiency to 98%.”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Kim by wherein the efficiency of the power module exceeds 95 percent as taught by Cuk in order of being able to provide high efficiency.

Examiner's Note
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Allowable Subject Matter
Claims 7, 10, 17 – 19, 21 and 24 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for the indication of the allowability of claim 7 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein each of the first, second, and third sub-modules is configured to modulate the respective phase of the AC signal such that high-frequency switching is performed only during 2/3 of the respective line cycle”.
The primary reason for the indication of the allowability of claim 10 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the integrated magnetic array comprises a plurality of discrete inductors each penetrating the core of its neighbor or neighbors”.
The primary reason for the indication of the allowability of claim 17 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the fault response circuitry comprises: first protection components configured to monitor the switching components, to cause the switching components to stop operating when over-voltage, undervoltage, and/or overcurrent conditions are detected or when a global fault signal is detected, and to output a first fault signal when any of the over-voltage, undervoltage, and/or overcurrent condition is detected; second protection components configured to monitor the AC-side of the power module between the AC power source and the switching components of the first, second, and third sub-modules, to cause one or more AC-side protection components to activate when an AC-side fault is detected or when the global fault signal is detected, and to output a second fault signal when the AC-side fault is detected; third protection components configured to monitor the DC-side of the power module between the first, second, and third sub-modules and the battery, to cause one or more DC- side protection components to activate when a DC-side fault is detected or when the global fault signal is detected, and to output a third fault signal when the DC-side fault is detected; coordination circuitry configured to receive the first, second, and third fault signals, and to output the global fault signal when any of the first, second, or third fault signals is detected”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838